Citation Nr: 0902603	
Decision Date: 01/26/09    Archive Date: 02/09/09

DOCKET NO.  06-04 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
depressive neurosis/post-traumatic stress disorder (PTSD) and 
depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION


The veteran served on active duty from April 1943 to November 
1945.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which continued the 50 percent evaluation for the 
veteran's service-connected depressive neurosis/post-
traumatic stress disorder (PTSD) and depression.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002 & Supp. 2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

Although further delay is regrettable, the Board finds that 
the record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claim for an increased rating for depressive neurosis/PTSD 
and depression.  Where the record before the Board is 
inadequate to render a fully informed decision, a remand is 
required in order to fulfill VA's statutory duty to assist 
the veteran to develop the facts pertinent to the claim.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

During the course of this appeal, VA formally evaluated the 
veteran with respect to the nature, extent, and severity of 
the veteran's depressive neurosis/ PTSD in March 2006.  The 
examination report states that the veteran reported a history 
of a depressed mood related to his military service.  His 
symptoms at that time included depressed mood, anhedonia, 
irritability, visual hallucinations, paranoia, and anger.  
Since that time, the veteran explained in a July 2007 
statement that his health has deteriorated "immensely" 
within the last two to three years.  He stated that he is 
unable to dress himself, experiences delusions and 
hallucinations, suffers from memory loss, and his sleeping 
has become impaired.  The veteran further added that he is 
unable perform activities of daily living due to his service-
connected psychiatric condition.  The veteran's spouse also 
submitted a statement asserting increased severity of the 
veteran's psychiatric disorder.

Based upon the evidence of record and the veteran's recent 
personal statement, the Board finds that a remand is 
necessary to ascertain the current level of the veteran's 
disability.  An examination too remote for rating purposes 
cannot be considered "contemporaneous."  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994).  See also Suttman v. 
Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (where the record does 
not adequately reveal the current state of that disability, 
the fulfillment of the statutory duty to assist requires a 
thorough and contemporaneous medical examination).  

It is also noted that the veteran most recently sought 
treatment for his depressive neurosis/ PTSD and depression at 
the VA Medical Center (VAMC) in Dallas, Texas.  The RO/AMC 
should ensure that the claims folder contains updated VA 
treatment records.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
requested.)

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
All notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, (2008), and Vazquez-Flores v. 
Peake, 22. Vet. App. 37 (2008), must be 
fully met.  

2.  Obtain updated treatment records from 
the Dallas, Texas VAMC.  If such efforts 
prove unsuccessful, documentation to that 
effect should be added to the claims 
file.  The veteran should also be 
provided with an opportunity to submit 
such reports.

3.  Arrange for the veteran to undergo a 
VA psychiatric examination to determine 
the current severity of his service-
connected depressive neurosis/PTSD and 
depression.  All indicated tests and 
studies should be completed and all 
clinical manifestations should be 
reported in detail.  For the veteran's 
service-connected disability, the 
psychiatric examiner is requested to 
discuss the veteran's symptoms, degree of 
social and industrial impairment, and to 
include a Global Assessment Functioning 
(GAF) Scale score with an explanation of 
what the assigned score represents.  

4.  Thereafter, readjudicate the 
veteran's claim for entitlement to an 
increased rating for depressive neurosis/ 
PTSD and depression.  If the claim 
remains denied, the veteran and his 
representative should be provided an 
appropriate Supplemental Statement of the 
Case (SSOC), and afforded the opportunity 
to respond.  The matter should then be 
returned to the Board, if in order, for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



